DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment has been entered.  Applicant canceled claims 6-10 and added claims 13-20.  The claims 1-5 and 11-20 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/31/20, 6/9/21, and 12/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12’s “computer readable medium” is being interpreted as including signal per se, hence directing to non-statutory subject matter.  The Specification at paragraph [0112] states the medium “may be any various mediums capable of storing program codes…” and does not explicitly limit the medium to non-transitory medium.  Examiner respectfully recommends 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson et al. (US Pub No 2012/0137340) in view of Giard et al. (US Pub No 2013/0054433).

With respect to claim 1, Jakobsson teaches a method for identity authentication, comprising: 
receiving an authentication request transmitted from a client, the authentication request carrying identity authentication information of a user (e.g., receiving user access request  ¶ 0045, Fig. 2 #210, & 3 #300 and user access request including login credentials for resource authentication ¶ 0051); 
collecting behavior characteristic information related to the user in a number of dimensions when the identity authentication information is determined to be valid (e.g., upon receiving the user authentication request, analyzes the user access request and forwards request to the behavioral measure grader ¶ 0045, the behavior measure grader collect behavior characteristic information based on multiple contextual data to determine the user’s validity ¶ 0046-0050, with the ; and 
matching and recognizing an identity of the user by comparing the collected behavior characteristic information with original characteristic information in a respective one of the dimensions (e.g., calculates implicit authentication information based on user behavioral measure to derive a binary decision or confidence level ¶ 0051-0053).
Jakobsson discloses receiving user login credentials but does not explicitly disclose authenticating the identity authentication information.  However, Giard teaches authenticating the identity authentication information ((e.g., unknown user may be in possession of user’s password and thereby successfully log into user’s account and able to access secure resources ¶ 0026-0027).  Therefore, based on Jakobsson in view of Giard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Giard to the system of Jakobsson in order to teach the need for multi-factor identity fingerprinting to authenticate the user when using multiple devices and not simply rely on a password (¶ 0017-0018).
 
With respect to claim 2, Jakobsson further teaches comprising, prior to receiving the authentication request transmitted from the client: receiving login information transmitted from the client and extracting from the login information hardware device information and software description information of the user; collecting operation behavior information of the user on the client via a data collection interface of the client; and determining the hardware device information, software description information and operation behavior information of the user as the original characteristic information (e.g., prior to the authentication request, storing 

	With respect to claim 3, Jakobsson further teaches wherein said matching and recognizing the identity of the user by comparing the collected behavior characteristic information with the original characteristic information in the respective dimensions comprises: calculating a matching degree between each piece of the collected behavior characteristic information and the original characteristic information in the corresponding dimension; determining the identity of the user to be invalid when the matching degree corresponding to at least one piece of the behavior characteristic information exceeds a specified threshold; and determining the identity of the user to be valid when the matching degree corresponding to none of the behavior characteristic information exceeds the specified threshold (e.g., calculating a user behavior model describing a user’s behavior pattern associating different data types together ¶ 0034 and using degree of identity confidence to determine if the identity of the user is valid or not based on certain threshold ¶ 0033-0035).

With respect to claim 4, Jakobsson further teaches comprising, subsequent to matching and recognizing the identity of the user by comparing the collected behavior characteristic information with the original characteristic information in the respective dimensions: updating the stored original characteristic information and the corresponding specified threshold based on the collected behavior characteristic information and a corresponding result of the matching 

With respect to claim 5, Jakobsson further teaches comprising: receiving a characteristic information modification request transmitted from the client; re-collecting the hardware device information and software description information of the user in response to the characteristic information modification request; and updating the original characteristic information with the re-collected hardware device information and software description information (e.g., triggered event associated with the user device forces a re-collecting and adjusting the contextual data ¶ 0036-0040 and contextual data is taken in a snapshot form or is a continuous trace from the recent past for different types of contextual data including phone number, call type, duration of phone call, location of the phone call, movement of the phone, and identity confidence ¶ 0032-0033).

The limitations of claim 11 and 12 are substantially similar to claim 1 above, and therefore these claims are likewise rejected.

The limitations of claim 13 and 17 are substantially similar to claim 2 above, and therefore these claims are likewise rejected.

The limitations of claim 14 and 18 are substantially similar to claim 3 above, and therefore these claims are likewise rejected.



The limitations of claim 16 and 20 are substantially similar to claim 5 above, and therefore these claims are likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Particularly, Votaw et al. (US Pub No 2016/0055326) discloses relevant system for determining user authentication based on a user’s interaction with a device, generating a level of authentication score, and 
Luk et al. (US Pub No 2016/0189153) discloses receiving online activity data and determining if the user activity is consistent with the user based on stored user profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAU LE/Primary Examiner, Art Unit 2493